NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT

JAMES E. McMILLEN,                           )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D17-4170
                                             )
SARASOTA COUNTY COMMISSARY,                  )
                                             )
             Appellee.                       )
                                             )

Opinion filed March 20, 2019.

Appeal from the Circuit Court for Sarasota
County; Frederick P. Mercurio, Judge.

James E. McMillen, pro se.

Stephen E. DeMarsh, County Attorney,
Frederick J. Elbrecht, Deputy County
Attorney, and Scott T. Bossard, Assistant
County Attorney, Sarasota, for Appellee.


PER CURIAM.


             Affirmed.




LaROSE, C.J., and MORRIS and LUCAS, JJ., Concur.